SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 SUB SURFACE WASTE MANAGEMENTOF DELAWARE, INC. (FORMERLY COVINGHAM CAPITAL CORPORATION) (Exact name of registrant as specified in its charter) Delaware 51-0401125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6451-C El Camino Real, Carlsbad, California 92009 (Address of principal executive offices) (Zip Code) 2007-VI Employee Stock Incentive Plan (Full title of the plan) Robert C. Brehm, President 6451-C El Camino Real Carlsbad, California 92008 (760) 918-1860 copies to: Nimish P. Patel Richardson & Patel, LLP 10900 Wilshire Boulevard, Suite 500 Los Angeles, California 90024 (310) 208-1182 (Name and address and telephone of agent for service) CALCULATION OF REGISTRATION FEE Title of Securities to be registered Amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price(1) Amount of registration fee Common Stock 80,000,000 $0.0010 $80,000 $2.46 (1) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule457(c) of the Securities Act of 1933, the price per share and aggregate offering price are based upon the average closing bid ask price of the Common Stock of the Registrant as traded in the Over-The-Counter Market and reported in the Electronic Bulletin Board of the National Association of Securities Dealers on December 26, 2007. (2) Pursuant to Rule 416 of the Securities Act, this registration statement shall also cover any additional shares of common stock that shall become issuable by reason of any stock dividend, stock split, recapitalization, or other similar transaction by the Registrant. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The document(s) containing the information specified in Part I of Form S-8 will be sent or given to the employees who received these awards as specified by Rule 428(b)(1) promulgated by the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended (the “Securities Act”).Such documents need not be filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Securities Act Rule 424 in accordance with the Note to Part I of Form S-8.These documents, and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Form S-8, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.
